Title: To Thomas Jefferson from Maria Cosway, [30 October 1786]
From: Cosway, Maria
To: Jefferson, Thomas



[London, 30 Oct. 1786]

[How I wish I?] could answer the Dialogue! But I hon[estly think my hear?]t is invisable, and Mute, at this moment more than usual[l it is?] full or ready to burst with all the variety of Sentiments, wh[ich] a very feeling one is Capable of; sensible of My loss a[t] separating from the friends I left at Paris, I have hardly time to indulge a shamisly tribute; but My thoughts Must be contrasted by the joy of Meeting my friends in London. It is an excess which Must tear to peices a human Mind, when felt. You seem to be Such a Master on this subject, that whatever I may say will appear trifelling, not well express’d, faintly represented * * * but felt. Your letter could employ me for some time, an hour to Consider every word, to every sentence I could write a volume, but I could wish that my selfishness was not reproching to Me, for with difficulty do I find a line but after having admired it, I recolect some part concerns Me. Why do you say so Many kind things? Why present so many opportunities for my feeling undeserving of them, why not leave me a free consolation in admiring a friend, without the temptation [. . . .] to my Vanity? I wish your heart [. . . .] for it is too good. It expands to the Objects he [. . . .] too Much of his own, and blinds the reality of its demerit. Ma cosa fo! Che scrivo tanto Inglese, Mentre posso scrivere nella Mia lingua, e rendermi un poco Meno imbrogliata, non sapevo cosa facevo, la vorrei riscrivere. Ma non gli voglio Mandare il primo foglio, le prime righe scritte al mio arrivo a Londra, siano le consequenze qual si voglia, Oh Sir se la Mia Corrispondenza valesse la sua quanto sarebbe perfetta! Non posso che esprimere la mia riconoscenza nella sua Amicizia. Mi perdoni se i suoi Comandi non furono ubbiditi, riguardo il tempo limitatomi per leggere la sua lettera Fu uno dei Miei primi piaceri il trovarla e non potei resistere all desiderio di leggerla subito, anche a costo di comettere un Atto di disabidienza. Mi perdoni, il delitto lo Merita. Il nostro viaggio è stato felice, la Mia salute perfettamente ristabilita, il tempo buono eccettuato quei giorni precedenti alla nostra partenza da Parigi, la Compagnia di Mr. Trumbull [simpatica?] e piacevole. Ma Londra, l’ing[rata città? …] tra la nebbia e il fummo, la tristezza par […]gra in ogni cuore, se si deve giudicare dalle fisonomie che s’incontrano; bisogna che ritorni il piu presto possibile alle mie Occupazioni per non sentire il rigore della Malinconia che inspira questo ingrato Clima, il ni Compagnia di amici che piacciono, esercitando un poco  le belle arti, si può spesso evitar la tristezza, se qualcosa Manca alla perfetta felicità. Tutto è tranquillo, quieto, e tristo, non ci son Campane che suonano per annunziarci qualche festa, uffizzio, o gala, anche quando richiamano un Deprofundis s’accompagna con la speranza che quel anima passata a Miglior Vita gode quelle quiete beata, che il Mondo non accorda Mai a pieno: qui si sente la notte una voce ad ogni Ora che c’annunzia che è passata, ci soviene che non torna piu, e ci lascia spesso con la Mortificazione che l’abbiamo persa. Non ci son Monasteri ore son rinchiusi religiosi i quali a tutte le ore pregano per noi, e per chi non prega, quanti son persi, o nelle strade, o all gioco, nel vizzio, e l’Ozzio. [. . . .] come a Cominciato, a scriv[ere; le sue lettere] non saranno Mai abbastanza lunghe, quando […] nelle sere lunghe del’inverno che li rimane qualche Momento non Occupato, lo Sacrifichi a Me, a Mandarmi Sue Nuove. Mi par Mill’Anni di ricevere una lettera dalla Man dritta, gli deve esser Molto scomodo scrivere con la Manca. Questo Sacrifizio Sarà ricevuto con tanta gratitudine, che dando fede alle promesse fatteci per le buone azzioni, invocherò per la sua ricompensa.
Mio Marito gli fa Mille Complimenti, la prego presentar i Nostri a Mr. Short, a Monr. D’ancherville quando lo vede. Non Mi scorderò Mai della sua attenzione per nai. Qualche volta Mentoveremo il Meditato giro l’anno venturo, se a Parigi, se in Italia. Molte cose ponno impedirne l’esecuzione, Ma anche Maggior impossibilità Son State esercitate. Accetti i Miei auguri per la sua salute e felicità e Mi creda la Sua Molto obligata ed affma. Amica.

Maria Cosway


[On verso of address cover:] pray half of me with Madme D[e Corny …] always when you are with her. I […] very Much, and shall be happy to be […] remembered to her by you.

